Hawes, Justice,
dissenting. I do not think that Sec. 5A of the 1970 Act, when viewed in the light of principles laid down by previous decisions of this court, is violative of the provision of the Constitution invoked. My reasoning and the authority upon which I base it are hereinafter set forth.
"The legislature is bound by the Constitution as well as this court, and the members of the legislature, like ourselves, are sworn to maintain it. All presumptions are in favor of the constitutionality of an Act of the legislature, and hence we hold ourselves bound by the law of extreme caution, when invoked to decide against the constitutionality of a statute. We will not pronounce a law unconstitutional, unless it be plainly unconstitutional. If we have doubts, those doubts determine the question in favor of the law. If however, we have no doubts, then our highest obligation and the most sacred of our functions, demand a judgment against the law.” Macon & Western R. v. Davis, 13 Ga. 68, 83. This court has adhered to these principles through all its history. See Brooks v. Mutual Loan &c. Co., 95 Ga. 178, 181 (22 SE 55); Wright v. Hirsch, 155 Ga. 229, 233 (116 SE 795); Harrison v. Hartford Steam Boiler &c. Co., 183 Ga. 1, 5 (187 SE 648); Coy v. Linder, 183 Ga. 583, 585 (189 SE 26); Mayes v. Daniel, 186 Ga. 345, 350 (198 SE 535). So unless the Act here in question plainly and palpably violates the provisions of the Constitution invoked, it ought not to be declared by the courts to be unconstitutional.
In considering whether Sec. 5A of the 1970 Act (Ga. L. 1970, pp. 724, 728) measures up to the requirements of Art. Ill, Sec. VII, Par. XVI (Code Ann, § 2-1916) of the Constitution of 1945, the court should look, not only at the section of the law under attack, but to the entire Act itself. In deciding this question in this case, it is not necessary for us to resort to the caption of the Act because the body of the Act clearly and unequivocally puts all of those who would be concerned with it on notice that the provisions of the Code relating to garnishments are being amended. It *402has been many times held that when an Act, examined as a whole, shows that it was the intent of the legislature to amend a particular law, or Code section, that this puts everyone, including the legislators considering the bill and the Governor who signs it, on notice of what is about to be done and this satisfies the Constitution. Holland v. State, 155 Ga. 795, 800 (118 SE 203); Humthlett v. Reeves, 211 Ga. 210, 219 (85 SE2d 25); Stembridge v. Newton, 213 Ga. 304, 306 (99 SE2d 133). The provision embodied in Art. Ill, Sec. VII, Par. XVI of the Constitution of 1945 has been held many times to require only a description and not a transcription of the law to be amended. Puckett v. Young, 112 Ga. 578, 580 (37 SE 880); Cunningham v. State, 128 Ga. 55, 56 (57 SE 90). As we have already observed, it is clear from the Act in question that the garnishment law of this State as embodied in Title 46 of the Code is the law to be amended thereby and, under the authorities cited, we think that the statute sufficiently meets the requirements of the constitutional provision invoked. See, generally, on this question, Adam v. Wright, 84 Ga. 720 (11 SE 893); Ga. S. & F. R. Co. v. George, 92 Ga. 760, 763 (19 SE 813); Mayes v. Daniel, 186 Ga. 345, 354, supra; Ragans v. Ragans, 200 Ga. 890 (39 SE2d 162); and Stembridge v. Newton, supra.
Nothing contained in the confusing and contradictory (Ragans v. Ragans, 200 Ga. 890, 894, supra) opinion of this court in the case of Newman v. State, 101 Ga. 534 (28 SE 1005) requires a different result from that which we have reached with regard to this point of the case. That case did hold, at least, that when the title of an Act puts everyone on notice that a certain Act or law is to be amended, this is sufficient for everyone who may be affected by the amending Act to be on his guard as to all matters connected with the subject matter of the Act as recited in the title. Id., p. 538. Clearly, the title of the Act here in question puts everyone on notice that it is the garnishment law that is to be amended. As was said in Holland v. State, 155 Ga. 795, 801, supra, it is not necessary that the title of the Act shall describe in detail each alteration to be made in the law to be amended.
For the foregoing reasons, I must respectfully disagree with my colleagues as to the results reached in this case. I do not think the Act is violative of the provisions of the Constitution invoked or that we should hold it so.